Citation Nr: 1716815	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease, post-transplant (liver disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  He served in Vietnam from January 1971 to December 1971.  He was awarded the Combat Infantry Badge and the Vietnam Campaign Medal, among other decorations in connection with his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision.  In June 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.

The Board remanded this case in August 2015 for further evidentiary development, including a VA examination.  As discussed further below, the Board finds that the RO did not substantially comply with the August 2015 remand instructions and the January 2016 VA examination was inadequate; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the August 2015 remand.  See Stegall, supra.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO prematurely scheduled the requested VA examination and the examination was inadequate.  Therefore, a remand is again necessary.

As discussed in the August 2015 remand, the Veteran contends that his liver disease was caused either by malaria which he had in service, or by exposure to herbicides in Vietnam.  
The August 2015 remand directed the RO to request outstanding service treatment records, private treatment records, and VA treatment records.  Regarding the Veteran's contention that herbicide exposure caused or contributed to his liver disease, primary sclerosing cholangitis (PSC), the Board noted that PSC is not one of the diseases which may be presumed under the law to have been caused by herbicides.  However, the Board explained that the Veteran's service in Vietnam, and thus his exposure to herbicides, is established.  Therefore, the Board observed that service connection for liver disease related to herbicide exposure may still be established with proof of actual direct causation.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the remand instructed: 

Only AFTER obtaining as much of the above referenced evidence as is available, then the Veteran should be afforded a VA examination by a physician with appropriate expertise to review the Veteran's medical records, conduct a clinical examination, and render a nexus opinion. 

The claims folder must be made available to the examiner for review before the examination.  The examiner is requested to determine whether it is more, less, or equally likely that the Veteran's primary sclerosing cholangitis was caused wholly or in part by malaria in service or by herbicide exposure during service, or by a combination of the two factors together.  A complete rationale for the opinion expressed should be fully explained (emphasis in original).

The RO did not substantially comply with this remand instruction for the following reasons, as noted in the Veteran's representative's March 2017 brief.  First, the RO failed to wait until it obtained as much of the requested documentary evidence as was available before scheduling a VA examination in January 2016.  Indeed, the RO prematurely scheduled the VA examination before it obtained outstanding service treatment records, some VA treatment records, and negative responses from Memorial Hermann Medical Center.  Therefore, the RO did not comply with this remand instruction and the January 2016 VA examiner did not have the opportunity to consider outstanding records before forming a nexus opinion.  Second, the remand directed the examiner to opine whether the Veteran's liver disease was caused in whole or in part by his malaria or herbicide exposure, or a combination of the two.  The January 2016 VA examiner opined that the Veteran's liver disease, PSC, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained why the cause of PSC is unknown, citing medical research generally but not discussing the specific facts of the Veteran's case or medical history.  Moreover, the examiner noted that PSC is not a condition to which the herbicide presumption applies, but failed to address the theory of direct causation of PSC by herbicide exposure as directed by the remand.  Additionally, the examiner failed to opine as to whether the Veteran's liver disease was caused in whole or in part by a combination of his in-service malaria and herbicide exposure, as instructed by the remand.  Finally, the remand directed that the VA examination be conducted by a physician, but it was conducted by a physician's assistant.  Therefore, the January 2016 VA examination was premature and inadequate, and a remand is necessary for a VA addendum medical opinion by a physician.

The Board has considered the Veteran's representative's request in the March 2017 brief for an independent medical examination (IME) by a Board-certified specialist.  However, the evidence of record does not show that this case raises medical issues complex, controversial, or obscure enough to warrant such an outside examination under 38 C.F.R. §§ 3.328 and 20.901(d).  Indeed, the Veteran's representative failed to cite any medical evidence in support of this request that would warrant an IME under these regulations.  Rather, a remand for an addendum VA medical opinion prepared by a competent physician should sufficiently address the deficiencies discussed above; a medical opinion need not be prepared by a Board-certified specialist in order for it to be adequate.  

Furthermore, as explained in the August 2015 remand, a set of medical records from the Memorial Hermann Medical Center was previously submitted to VA on a compact disc.  The Veteran's VA electronic records file reflected the receipt of the disc, but not the contents of the disc.  Therefore, the Board directed the RO to upload those records to his VA file or to re-request the records if the disc was no longer available.  In a November 2015 letter, the RO asked the Veteran to provide the written authorization needed for the RO to attempt to re-request the records.  The Veteran did not respond.  Although the RO made two attempts to re-request those records, it received negative responses because written authorization was not provided.  The RO should afford the Veteran another opportunity to provide the required written authorization so the RO can attempt again to obtain these records.

Finally, as the Veteran continues to receive VA medical care, his VA medical records should be updated for the file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a release form so the RO can re-request his private treatment records from Memorial Hermann Medical Center.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

2. The RO should obtain all records of VA medical treatment afforded to the Veteran at the Michael E. DeBakey VA Medical Center and all related clinics since August 2016 for inclusion in the file.

3. Only AFTER obtaining as much of the above referenced evidence as is available, then the Veteran should be afforded a VA addendum medical opinion by a physician with appropriate expertise to review the Veteran's medical records and render a nexus opinion. 

The claims folder must be made available to the examiner for review before the examination.  The examiner is requested to determine whether it is more, less, or equally likely that the Veteran's primary sclerosing cholangitis (PSC) was caused wholly or in part by malaria in service or by herbicide exposure during service, or by a combination of the two factors together.  A complete rationale for the opinion expressed should be fully explained.

The examiner should provide the requested opinion without regard to the fact that the Veteran's liver disease, PSC, is not one of the diseases presumed under the law to have been caused by herbicides.  Furthermore, to the extent the prior opinion suggested that the triggering event for PSC could be a toxic agent, the Veteran's herbicide exposure must be thoroughly discussed.

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




